DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 01/04/2022.  Claims 15-20, 23-30, and 32-34 are now pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 11,044,595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 15-20, 23-30, and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the closest prior arts of the record, Dunne et al. (US 7991381) (hereinafter Dunne) in view of Kim et al. (US 20050239477 A1) (hereinafter Kim) and in view of Diaz et al. (US 6675006) (hereinafter Diaz), fail to suggest, disclose or teach, individually or in combination to render obvious, the limitations, “determining that the wireless device has a removable memory installed, initiating a call by automatically dialing a number stored on the removable memory, and determining that said number stored on the removable memory is unavailable, and automatically dialing 911 based on said determination that said number stored on the removable memory is unavailable”, in combination with other limitations of the claim.
Regarding claim 17, the closest prior arts of the record, Dunne in view of Kim and in view of Diaz, fail to suggest, disclose or teach, individually or in combination to render obvious, the limitations, “determining that the wireless device has a removable memory installed, automatically dialing a number stored on the removable memory, determining that said number stored on the removable memory is unavailable; automatically dialing 911 based on said determination that said number stored on the removable memory is unavailable”, in combination with other limitations of the claim.
Regarding claim 24, the closest prior arts of the record, Dunne in view of Kim and in view of Diaz, fail to suggest, disclose or teach, individually or in combination to render obvious, the limitations, “determine that the removable memory is installed; automatically dial a number stored on the removable memory and determine that said number stored on the removable memory is unavailable; automatically dial 911 based on said determination that said number stored on the removable memory is unavailable and establish a call to an emergency service provider via said wireless network ”, in combination with other limitations of the claim.
Regarding claim 33, the closest prior arts of the record, Dunne in view of Kim and in view of Diaz, fail to suggest, disclose or teach, individually or in combination to render obvious, the limitations, “determining that a removable memory is installed in the apparatus; automatically dial a predetermined plurality of numbers are stored on the removable memory; determining that all of the plurality of predetermined plurality of numbers stored on the removable memory are unavailable; automatically dialing 911 based on said determination that said number stored on the removable memory is unavailable ”, in combination with other limitations of the claim.
Therefore, claims 15-20, 23-30, and 32-34  are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Baum et al. (US 20070206729 A1) disclose Telephone Line Dialer And Emergency Call System.
Baum (US 20010017912 A1) discloses Emergency Call System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642